Name: Commission Regulation (EEC) No 2682/92 of 16 September 1992 fixing the export refunds on white sugar and raw sugar exported in its unaltered state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 92 Official Journal of the European Communities No L 272/5 COMMISSION REGULATION (EEC) No 2682/92 of 16 September 1992 fixing the export refunds on white sugar and raw sugar exported in its unaltered state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular point (a) of the first subparagraph of Article 19 (4) thereof, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund : must apply to their sucrose content and, accordingly, be fixed per 1 % of the said content ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination ; Whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Whereas Council Regulation (EEC) No 1432/92 (8), as amended by Regulation (EEC) No 201 5/92 ( ®), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1 676/85 (10), as last amended by Regulation (EEC) No 2205/90 ("),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the refund must be fixed every two weeks ; whereas it may be altered in the intervening period ; Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Council Regulation (EEC) No 766/68 of 1 8 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that when refunds on white and raw sugar, undenatured and exported in its unaltered state are being fixed account must be taken of the situation on the Community and world markets in sugar and in parti ­ cular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account : Whereas the refund on raw sugar must be fixed in respect of the standard quality ; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (*) ; whereas, furthermore, this refund should be fixed in accordance with Article 5 (2) of Regulation (EEC) No 766/68 ; whereas candy sugar is defined in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (*), as last amended by Regulation (EEC) No 1684/92 Q ; whereas the refund thus calculated for sugar containing added flavouring or colouring matter (') OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 6, 11 . 1 . 1992, p. 19. 0 OJ No L 143, 25. 6. 1968, p. 6. (4) OJ No L 167, 26. 6. 1976, p. 13 . 0 OJ No L 89, 10. 4. 1968, p. 3 . (j OJ No L 50, 4. 3 . 1970, p. 1 . 0 OJ No L 176, 30. 6. 1992, p. 31 . (*) OJ No L 151 , 3 . 6. 1992, p. 4. O OJ No L 205, 22. 7. 1992, p. 2. H OJ No L 164, 24. 6. 1985, p. 1 . (") OJ No L 201 , 31 . 7. 1990, p. 9 . No L 272/6 Official Journal of the European Communities 17. 9. 92 HAS ADOPTED THIS REGULATION : and exported in the natural state, are hereby fixed to the amounts shown in the Annex hereto. 2. Export refunds towards the Republics of Montenegro and Serbia are not fixed. Article 2 This Regulation shall enter into force on 17 September 1992. Article 1 1 . The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 16 September 1992 fixing the export refunds on white sugar and raw sugar exported in its unaltered state (ECU) Amount of refund Product code per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question (3) 1701 11 90 100 38,44 (') 1701 11 90 910 35,13 (&gt;) l 1701 11 90 950 0 1701 12 90 100 38,44 (') 1701 12 90 910 35,13 (') 1701 12 90 950 (2) 1701 91 00 000 0,4179 1701 99 10 100 41,79 1701 99 10 910 40,79 l 1701 99 10 950 39,29 I 1701 99 90 100 0,4179 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85, as amended by Regulation (EEC) No 3251 /85. (3) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92.